*239Opinion by
Ekwall, J.
It was stipulated that certain items of the merchandise are similar in all material respects to the creme de cassis the subject of DeFremery v. United States (31 C. C. P. A. 83, C. A. D. 253), and that the alcohol contained in said merchandise was as follows: Entry 4490, 18 percent; entry 4503, 19 percent; and entry 5011, 15 percent. The claim of the plaintiff was therefore sustained as to the items in question and upon the basis of the percentages of alcohol set forth in the stipulation.